On Application por Rehearing.
Fenner, J.
We adhere to our decision in this case, but wish to say that it is based upon and confined to. the particular facts fully stated in the opinion, and is not intended to give a license to tax collectors to dispense with notice to absent owners whose names are known, but whose residence is unknown, without exhausting the means provided by law for ascertaining the latter. If. plaintiff’s title had been of record, or if the land had been in possession of any one, resort to the records or to the possessor might have suggested means of tracing his residence. But the act under which the tax was levied made no provision for appointment of curators ad hoc and provided only three modes of notice: (1) personal or domiciliary notice to residents; (2) mailing to non-residents; (3) publication. This party was a non-resident; the mailing of notice, unless addressed to bis proper postoffice, would have been ineffective and null, and as the collector did not know and had no means of ascertaining his postoffice, resulting from the tax-payer’s own fault and neg*580ligence, the collector must either have given notice by publication or abstained from proceedings to collect the tax. Such a contingency could not have been contemplated by the law, and the collector was justified in treating him as, to all intents and purposes, an unknown owner, and giving the only notice possible — i. e., by publication.
Rehearing refused.